November 3, 2015




                                JUDGMENT

                  The Fourteenth Court of Appeals
                     DERRICK M. SAULSBERRY, Appellant

NO. 14-14-00798-CV                         V.

WENDY ROSS, INDIVIDUALLY AND ON BEHALF OF TEXAS SPRAY-ON
                  BEDLINERS L.L.C., Appellee
              ________________________________

      This cause, an appeal from the judgment signed September 2, 2014

           in favor of appellee Wendy Ross on her claims against appellant
            Derrick M. Saulsberry,

           against appellee Texas Spray-On Bedliners L.L.C. on its claims
            against Saulsberry, and

           in favor of Saulsberry on his counterclaims against Ross,

was heard on the transcript of the record. We have inspected the record and find
the evidence legally insufficient to support the trial court’s award of damages to
Wendy Ross. The remainder of the judgment has not been challenged on appeal.

      We therefore

      1.    SEVER the portions of the judgment

            (a)    ordering that Texas Spray-On Bedliners L.L.C. take nothing by
                   its claims against Derrick M. Saulsberry;

            (b)    holding Wendy Ross liable to Derrick M. Saulsberry for a total
                   of $10,162.70; and
            (c)   ruling that post-judgment interest will accrue at the rate of 5%
                  per annum from September 2, 2014 until paid; and we

      2.    REVERSE the remainder of the judgment of the court below and
            RENDER judgment that Wendy Ross take nothing by her claims
            against Derrick M. Saulsberry.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Wendy Ross.

      We further order this decision certified below for observance.